Citation Nr: 0423945	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include due to exposure to mustard gas.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.  He died in January 1993.  The appellant is his widow.

The instant appeal arose from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Boston, Massachusetts, which denied a claim for 
service connection for the cause of the veteran's death.  

The appellant testified at a hearing before the undersigned 
Veterans Law Judge sitting at Boston, Massachusetts, in March 
1999.  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1999 and again in November 2003 for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Certain action requested in the November 2003 Board remand 
has not been performed in full.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  

The RO was requested to schedule a VA medical opinion wherein 
a VA physician would, after reviewing the evidence in the 
claims file, render an opinion with respect to each of the 
following questions:  (1)  Is it at least as likely as not 
that the veteran's service-connected residuals of a left 
shoulder gunshot  wound involving Muscle Group IV, whether 
alone or together with some other condition, was the 
immediate or underlying cause of the veteran's death, or was 
etiologically related thereto?; (2)  Is it at least as likely 
as not that the service-connected residuals of a left 
shoulder gunshot wound involving Muscle Group IV otherwise 
contributed substantially or materially to the veteran's 
death, combined to cause death, or aided or lent assistance 
to the production of death?; and (3)  Is it at least as 
likely as not that the fatal cardio-pulmonary failure or 
pneumonia was etiologically related to the veteran's period 
of service, including to any claimed exposure to chemicals or 
mustard gas therein?

In March 2004, the requested VA medical opinion was 
developed.  The physician provided an opinion with respect to 
the third question regarding a relationship between the cause 
of death and exposure to chemicals or mustard gas.  However, 
the March 2004 opinion did not address the first two 
questions, that is, the physician did not provide the 
requested opinion as to whether there was a relationship 
between the veteran's death and his service-connected left 
shoulder gunshot wound residuals.  

In this regard, the Board notes that the veteran's death 
certificate lists cardio-pulmonary failure as the immediate 
cause of death due to or as a consequence of pneumonia.  The 
Board further notes that the March 2004 medical opinion 
stated that "the [service-connected] left shoulder gunshot 
wound could have been related to the left pleural 
thickening."  However, it is unclear whether there is any 
relationship between the left pleural thickening and the 
pneumonia which led to his death.  

Particularly given the VA physician's opinion with regard to 
the veteran's pleural thickening, it is critical that the 
first two questions in the November 2003 Board remand be 
addressed.  Accordingly, the case must be remanded in order 
to develop a medical opinion which speaks to whether it is at 
least as likely as not that the veteran's service-connected 
left shoulder disorder, whether alone or together with some 
other condition, was the immediate or underlying cause of the 
veteran's death, or, was etiologically related thereto or 
otherwise contributed substantially or materially to the 
veteran's death, combined to cause death, or aided or lent 
assistance to the production of death.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  

2.  The veteran is deceased; however, the 
RO is asked to schedule the following VA 
opinion request with the C&P Exam Clerk 
in the same way one would for an exam, 
and make a note to the VAMC and VA 
Examiner that this is a "Records Review 
with Opinion" only.  The RO should make 
arrangements with the appropriate VAMC 
for a review of the deceased veteran's 
claims file by a physician in the field 
of pulmonary medicine.  The purpose of 
the review is to obtain medical opinion 
evidence concerning the cause of the 
veteran's death.  The physician should, 
after reviewing the evidence in the 
claims file, render an opinion with 
respect to each of the following 
questions:
 
A.  Is it at least as likely as not 
that the veteran's service-connected 
residuals of a left shoulder gunshot 
wound involving Muscle Group IV, to 
include left pleural thickening, 
whether alone or together with some 
other condition, was the immediate 
or underlying cause of the veteran's 
death, or was etiologically related 
thereto?
 
B.  Is it at least as likely as not 
that the service-connected residuals 
of a left shoulder gunshot wound 
involving Muscle Group IV, to 
include left pleural thickening, 
otherwise contributed substantially 
or materially to the veteran's 
death, combined to cause death, or 
aided or lent assistance to the 
production of death?

A complete rationale for all opinions 
expressed should be provided.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  In so doing, the RO is to 
consider all records, including those 
received by the RO since the last 
supplemental statement of the case 
(SSOC).  In the event the benefit sought 
is not granted, the appellant should be 
provided with an SSOC, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
time should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




